PER CURIAM.
We initially granted review in Snyder v. Bell, 746 So.2d 1096 (Fla. 2d DCA 1999), on the basis of an alleged express and direct conflict with this Court’s decision in Lohr v. Byrd, 522 So.2d 845 (Fla.1988), the Fifth District Court of Appeal’s decision in United Pacific Insurance Co. v. Berryhill, 620 So.2d 1077 (Fla. 5th DCA 1993), the Fourth District Court of Appeal’s decision in Vining v. Martyn, 660 So.2d 1081 (Fla. 4th DCA 1995), and the Third District Court of Appeal’s decision in McArthur Dairy, Inc. v. Original Kielbs, Inc., 481 *971So.2d 535 (Fla. 3d DCA 1986). Upon further examination and review, however, we find that jurisdiction was improvidently granted in this case. Accordingly, we hereby dismiss this case without further review of the matter.
It is so ordered.
WELLS, C.J., and HARDING, PARIENTE, LEWIS and QUINCE, JJ., concur.
SHAW and ANSTEAD, JJ., dissent.